PER CURIAM.
We concur with the judge who heard the cause at circuit that the claims (1 and 7) relied upon are vbid for lack of in*212vention. It may be that in constructing his device the complainant arranges his “wire netting” so as to form a smooth interior surface without any projecting ribs to interfere with the movement of the bicycle. It may also be conceded that in the prior device of the Jones patent, if constructed in strict conformity to its drawings, the “open metal work” on which the bicycle moves would be intersected by projecting ribs. But the patentee nowhere indicates that he has made what he now calls the great advance from failure to success by eliminating obstructions through his peculiar arrangement of his wire netting; nor does he make that arrangement an element of these claims. Both of them read upon the Jones “whirl” device, which if subsequent would be an infringement of both and under familiar principles; being prior, negatives-invention claimed in both.
The decree is affirmed, with costs.